Title: To Thomas Jefferson from Thomas Ritchie, 29 October 1825
From: Ritchie, Thomas
To: Jefferson, Thomas


My Dr Sir
Richmond,
Oct. 29.
I hate to trouble you about such a matter; but for the reason I have assigned, for the two last Years, may I take the liberty of asking you when it will be convenient for you to transmit to the Governor the Annual Communication about the University? The Legislature having directed it to be laid on the table of the House, on the 1st day of its session I am anxious, as Public Printer, to have it ready as soon as possible.I need not repeat to you, Sir, the deep Interest I take in that great Institution. I regard it as the Sheet Anchor of Viginia, as her Political Principles ought to be the Sheet Anchor of the Union.With the sincerest wishes for your health, long life, and unclouded happiness, I am, Sir,Your Friend & obt sevtThomas Ritchie